PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/006,568
Filing Date: 26 Jan 2016
Appellant(s): Kidney et al.



__________________
Thomas Kelton (Reg #54214)
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 7/27/21


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/27/21  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s argument are presented below and [Examiner’s responses are bracketed and italicized].
A1       (page 8) “The rejection proposes to modify the allocation technique of Sawdon S1/S2 to use the thin provisioning and over allocation of Bar-El at 0020. Final Action, 3-44. Bar-El is cited to disclose “thin provisioning,” where “over-allocation allows a storage system 110 to allocate more space to a computing system than is physically reserved or available on the disk drives.” Bar-El, 0020. However, Bar-El qualifies over allocation by noting that “space on the disk drives 160 may not be allocated until data is actually accessed (e.g., read or written).” Bar-El, 0020. Thus, the over allocation in Bar-El refers only to its “thin provisioned, or virtual, address space” (emphasis added) of the system as a whole but does not apply to the space on an actual disk drive in the system. Put another way, the over allocation in Bar-El does not apply to storage devices — it only applies to the virtual address space. Thus, Bar-El does not teach or suggest applying its thin provisioning concept, including over-allocation, to storage devices themselves.” 
[The examiner respectfully submits that appellant’s argument that allocation of virtual address space “does not apply to the space on an actual disk drive in the system. Put another way, the over allocation in Bar-El does not apply to storage devices — it only applies to the virtual address space” is wrong for multiple reasons.  First, it is undermined by appellant’s specification which @0028 teaches “Suitable addresses include physical addresses, which specify an exact location on a storage  device, and virtual addresses, which remap the physical addresses so that a program can access  an address space without concern for how it is distributed among underlying storage devices 106  of the aggregate.”  In other words, a virtual address space corresponds (via mapping/translation) to actual (physical) space on physical storage devices, therefore the allocation & provisioning of virtual addresses and a virtual address space does in fact correspond to applying a thin provisioning concept, including over-allocation, to storage devices. Second, over-allocation is disclosed as applying to storage devices at least in the abstract of Bar-El which teaches “reserving space for a full stride of data on one or more storage devices; allocating the partial stride of data to the reserved space”.  Third, Bar-El @0020 teaches “Over-allocation allows a storage system 110 to allocate more space to a computing system than is physically reserved or available on the disk drives 160”, the disk drives understood to be storage devices].

A2       (page 8) “Since the striping order of Sawdon S2 is performed to write data blocks to storage devices, the over-allocation of Bar-El does not apply to the cited portions of Sawdon S2. In fact, applying Bar-El’s over-allocation to the data block writing technique of Sawdon S1/S2 would result in a striping order that exceeded a capacity of one or more of the disk drives, which would render Sawdon S1/S2 unfit for its intended purpose.”
[The examiner respectfully submits that since the instant argument is predicated on an unpersuasive (base/foundation) argument addressed in A1 above, it is unpersuasive at least on dependency merits. Moreover, combining the concepts of thin provisioning or over-allocation with striping would not render S1/S2 unfit for its intended purpose, since the intended purpose of S1/S2 is indicated in S1/S2 as “Space is allocated on data storage devices in proportion to weights associated with the storage devices. The weights can be dynamically adjusted at any time in order to accommodate changes in the system and to better utilize the storage devices. The technique used to perform the allocating is independent of the weights used by the allocating. Further, the allocation technique can accommodate general purpose data streams having varying lengths and/or varying access patterns, as well as special purpose data streams, such as video streams” and this does not preclude thin provisioning
Regarding striping in S1/S2 and over allocation taught by Bar-El rendering S1/S2 unfit, it is noted that striping is also known at least as implementing RAID-1 functionality.  Bar-El @ [0004] teaches: “A data storage system may be implemented according to a storage technology referred to as the redundant array of independent disks (RAID). A RAID system includes one or more disk drives and an array controller connected to one or more computing systems. When several physical disks are set up to use RAID technology, the disks are said to be in a RAID array. This array distributes data across several disks, but the array is seen by the computer user and operating system as one single disk.”  Therefore combining Bar-El with S1/S2 would not render S1/S2 unfit for its intended purpose. 
Lastly, all of the cited references are within the same field of endeavor and are analogous art.  The statements regarding why one of ordinary skill in the art at the effective filing date of the invention would be motivated to combine them are related to the performance improvement advantage, which is taken directly from the abstract of Bar-El, teaching “A method for improving performance in a storage system is provided. The method comprises receiving a request to destage a partial stride of data from a storage cache; reserving space for a full stride of data on one or more storage devices; allocating the partial stride of data to the reserved space; adding padding for unallocated blocks, wherein the unallocated blocks are reserved for future updates; and destaging the full stride of data to the storage devices, wherein the full stride of data comprises the allocated partial stride of data and the padded unallocated blocks.” 	Furthermore, paragraph 0020 teaches thin provisioning and over allocation and the benefits of those are disclosed in 0021 as “Thin provisioning module 140 thus may help avoid partial stride destaging by grouping data that is not sequential on the thin provisioned address space into a full stride on the disk drives 160. To avoid performance degradation for later sequential reads from the thin provisioned address space, a background task may be implemented to re-arrange the data sequentially. The following actions may be implemented to avoid any complexity associated with the background task and a negative impact on system performance.” Which falls well within the motivation provided, broadly summarized as a storage performance improvement].

A3       (page 8-9) “The combination also fails to teach or suggest the claimed feature, “the selected storage device is fully allocated but remains selectable to allocate a subsequent data extent” at least because the claimed feature itself refers to a storage device as being fully allocated. By contrast, Bar-El teaches over-allocation of a virtual address space of a system but not over allocation of a storage device within the system.  Step 240 of Bar-El does not address the above-noted deficiency. Bar-El, 0022 (“Upon padding the unallocated blocks, a full stride of data, comprising the allocated partial stride of data and the padded unallocated blocks, is destaged to the thin provisioned address space (P240).”) (Emphasis added). In other words, step 240 refers to the thin provisioned address space of the system as a whole but not to an allocation of a particular storage device.”
[The examiner respectfully submits that this appears to be a restatement of A1 and is unpersuasive for the same reasons as given above in A1].

A4       (page 9) “Additionally, the rejection attempts to show that Sawdon S1/S2 renders claim 1 obvious even without Bar-El. The rejection cites Sawdon S2 at 9:50-10:2, asserting that “the process going from an initial allocation and an initial capacity to a current (full capacity) allocation... appears to implicitly teach this limitation.” Final Action, 3-4. However, the rejection appears to be taking liberties with the disclosure of Sawdon S2. For instance, there is no teaching in Sawdon S2 that its current allocation somehow equals full capacity, much less the claimed “fully allocated.” This allegation is simply unsupported by Sawdon S2. The rejection proposes to view this passage of Sawdon S82 also in view of its passage at 4:65-5:11. Such passage discloses “finding the minimum weight ... [and] the weights are normalized such that the lowest weight is 1.0.” However, once again, there is simply no indication in Sawdon S2 that any of the storage devices are “fully allocated,” nor is there any disclosure in Sawdon $1/S2 of the concept of being “fully allocated,” much less being both fully allocated and selectable. The Final Action further asserts that “the storage devices accepting those allocations will eventually get full 
[The examiner respectfully submits that the Office Action relies upon Bar-el for teaching the limitation in question as per the final office action.  The office action acknowledges that S1/S2 lacks the explicit teachings but rather suggests the limitation according to the rationale that  “the storage devices accepting those allocations will eventually get full since alloceatable space is finite [and] once a device is full, it will still have its weight normalized ... for future allocations.”. ]
 

A5       (page 9-10) “Also, the rejection’s minimal effort to provide any reason to combine Sawdon S1/S2 with Bar-El is at odds with the PTAB’s jurisprudence in recent informative decisions. See Hulu, LLC v. Sound View Innovations, LLC, Case IPR2018-00582, Paper 34, at 21 (Aug. 5, 2019) (designated: Dec. 11, 2019) (obviousness not shown due to “reliance on a generic desire for ‘improved access times’ ... strikes us as a bald statement about what could have been achieved at the time of the invention.) (emphasis added). The rejection’s statement that the combination would somehow “be advantageous for improving performance in a storage system” is just a bald statement about a generic desire and fails for at least this reason. The rejection’s attempt at showing some kind of advantage is belied by the fact that applying Bar-El’s over-allocation to the writing technique of Sawdon S1/S2 would result in a striping order that exceeded a capacity of one or more of the devices. Such a combination would render the technique of Sawdon S1/S2 unfit for its intended purpose rather than “improving performance in a storage system.” ”
[The examiner respectfully submits that all of the cited references are within the same field of endeavor and are analogous art.  The statements regarding why one of ordinary skill in the art at the effective filing date of the invention would be motivated to combine them are herein incorporated by reference.  The performance improvement advantage is taken directly from the abstract of Bar-El which teaches “A method for improving performance in a storage system is provided. The method comprises receiving a request to destage a partial stride of data from a storage cache; reserving space for a full stride of data on one or more storage devices; allocating the partial stride of data to the reserved space; adding padding for unallocated blocks, wherein the unallocated blocks are reserved for future updates; and destaging the full stride of data to the storage devices, wherein the full stride of data comprises the allocated partial stride of data and the padded unallocated blocks.” Furthermore, paragraph 0020 teaches thin provisioning and over allocation and the benefits of those are disclosed in 0021 as “Thin provisioning module 140 thus may help avoid partial stride destaging by grouping data that is not sequential on the thin provisioned address space into a full stride on the disk drives 160. To avoid performance degradation for later sequential reads from the thin provisioned address space, a background task may be implemented to re-arrange the data sequentially. The following actions may be implemented to avoid any complexity associated with the background task and a negative impact on system performance.” Which falls well within the motivation provided, broadly summarized as a storage performance improvement].

A6       (page 10, re:Claim 26) “Claim 26 depends from independent claim 1, which was shown above to be non-obvious. Furthermore, claim 26 is patentable in its own right. For instance, claim 26 recites in part, “decreasing the weight associated with the selected storage device is proportionate to a total number of data extents supported by the storage device.” The combination of references does not teach that decreasing a weight is proportionate to anything, much less a total number of data extents supported by a storage device. The rejection cites Sawdon S2 at the “Capacity Weighting” portion (9:50-57). Sawdon S2 discloses “the weights can be assigned using the relative capacity of each device.” However, Sawdon S2 does not teach that a given weight within the capacity weighting scheme would be decreased proportionate to a total number of data extents supported by the storage device. This is further evidenced by the fact that the capacity weighting scheme is used to “assign the initial weights,” but Sawdon S2 does not say that the weights are adjusted proportionate to a total number of data extents supported by the storage device. Therefore, the combination of references fails to render claim 26 obvious.”
[The examiner respectfully submits that S1/S2 explicitly teaches @ S2 abstract that “Space is allocated on data storage devices in proportion to weights associated with the storage devices. The weights can be dynamically adjusted at any time in order to accommodate changes in the system and to better utilize the storage devices. The technique used to perform the allocating is independent of the weights used by the allocating.” and further that “different allocation techniques can be used for the allocation. The allocation technique is not tied to the weights. This allows the weights to represent a variety of parameters (e.g., capacity weighting, throughput weighting, round-robin weighting, hybrid weighting, etc.), and allows the weights to dynamically change. Thus, the allocation policy can be changed at any time to better suit the current conditions or requirements”.  The claim limitation that a weight is decreased in proportion to a total number of data extents supported by the storage device, where a “total number of data extents supported by the storage device” is understood to correspond to the capacity of a storage device.  Therefore even though identical terminology is not used, the rejection rationale maps functional equivalents to one another].

A7       (page 10-11, re:Claims 8-9,11,13-14) “Claim 8 recites in part, “the selected storage device is fully allocated but remains selectable to allocate a subsequent data extent.” The combination of Sawdon S1 and Sawdon S2 in view of Bar-El does not teach or suggest this feature, and the references may not be combined to render this feature obvious. Independent claim 8 is rejected in the same way as independent claim 1, and the same reasons apply to claim 8 as were given above.	Specifically, as noted above, the proffered combination attempts to apply Bar-El’s over- allocation of a system-wide virtual address space to individual storage devices, which Bar-El acknowledges are not over-allocated. See Bar-El, 0020 (“space on the disk drives 160 may not be allocated until data is actually accessed e.g., read or written.”) (Internal parentheses omitted) As a result, the combination itself does not teach that a storage device is fully allocated but remains selectable because the combination does not speak to a fully allocated storage device. Furthermore, the combination would render the Sawdon technique unfit for its intended purpose, and the rejection improperly fails to provide anything other than a merely nominal and generic reason to combine.
[The examiner respectfully submits that this appears to be a restatement of A1-A2 and is unpersuasive for the same reasons as given above in A1-A2.  Regarding the differently stated argument that “the combination itself does not teach that a storage device is fully allocated but remains selectable because the combination does not speak to a fully allocated storage device”, the examiner first notes that a fully allocated storage device is not defined in the claims in any particular way beyond the broadest reasonable interpretation of being allocated at some finite capacity that indicates a threshold of fullness.  It is understood that the over-allocation disclosed by Bar-El teaches the concept of allocation beyond a fullness threshold since devices are over-allocated, meaning allocated beyond their fullness threshold capacity, taught in 0020 of Bar-El as “Over-allocation allows a storage system 110 to allocate more space to a computing system than is physically reserved or available on the disk drives 160”. ].

A8       (page 11, re:Claims 21-24) “Claim 21 recites in part, “the selected storage device is fully allocated but remains selectable to allocate a subsequent data extent.’ The combination of Sawdon S1 and Sawdon S2 in view of Bar-El does not teach or suggest this feature, and the references may not be combined to render this feature obvious. Independent claim 21 is rejected in the same way as independent claim 1, and the same reasons apply to claim 21 as were given above.	Specifically, as noted above, the proffered combination attempts to apply Bar-El’s over- allocation of a system-wide virtual address space to individual storage devices, which Bar-El acknowledges are not over-allocated. See Bar-El, 0020 (“space on the disk drives 160 may not be allocated until data is actually accessed e.g., read or written.”) (Internal parentheses omitted). As a result, the combination itself does not teach that a storage device is fully allocated but remains selectable because the combination does not speak to a fully allocated storage The examiner respectfully submits that this appears to be a restatement of A1-A2 & A7 and is unpersuasive for the same reasons as given above in A1-A2 & A7].

Remaining arguments on pages 11-13 pertaining to claims 27-29 are predicated on arguments presented in A1-A7 and are thus unpersuasive for reasons that are presented in A1-A7 above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/Marwan Ayash/Examiner, Art Unit 2133                                                                                                                                                                                                        

Conferees:
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.